department of the treasury internal_revenue_service washington d c dates eke agy contact person identification_number telephone number employer_identification_number legend m dear sir or madam this is in reply to your letter of date concerning the payment of certain fees to disqualified persons for services they are providing you and n you were established as a charitable_lead_trust under the will of m under the will you n has been recognized as exempt under section received a percent of the assets of o c of the internal_revenue_code and is a private_foundation within the meaning of sec_509 of the code you are to provide annual annuity payments to support n and at the end of the annuity n term you will terminate and your remaining assets will be distributed to m's then living issue also received a separate bequest from m through o and p hold through various partnerships limited_liability companies and corporations certain interests in rental real properties the properties include operating_lease properties and net_lease properties in many instances independent third parties hold substantial interests in these properties r is a property management company it is an s corp all the shares of which are owned r provides various management services for the properties held by o and p these by p services include collecting rent paying property expenses seeking new tenants for vacancies negotiating leases and amendments and renewals of leases arranging for repairs bookkeeping and computer services and arranging for property services from unrelated persons for insurance or pest control you have submitted a copy of the proposed management agreement you will enter into with r re t one of the current property interests is to transfer its property holdings to a new o is to have the majority interest in u the remaining interests in u are held by partnership u p and a related company owned by p's children o is to partially fund you with its interest in u it is contemplated that r will manage the rental property under the proposed management agreement r will solicit and negotiate leases locate tenants collect rent arrange for the employment and engagement of independent contractors arrange for insurance arrange for utility and tax_payments and other services the management agreement spells out in detail how r's compensation will be determined and has clauses prohibiting conflicts of interests as a general_rule r will not contract for any services from a related_person or contract for any services pursuant to an arrangement under which such services are also provided for the operation of other real properties owned by related_persons however there will be two first for convenience insurance polices will be obtained covering exceptions to this policy both u's properties and properties of related_persons with all parties paying their allocable share of the premiums the second exception is that r will retain persons to prepare rent registration forms for u and other properties it manages as represented in your letter of date no charges will be allocated to u for the preparation of these forms thus u will merely be paying the rent registration fees attributable to its properties directly to an agency of the local_government it has been represented that all fees charged will be reasonable furthermore you have represented that the issuance of insurance policies that cover both u's properties and properties owned by related_persons will not result in lower insurance costs for such persons compared to finally none of the properties held having such properties insured through individual policies by u are debt financed properties within the meaning of sec_514 of the code you have requested a ruling that your payments to r for personal services to be rendered by its employees on your behalf will not be considered an act of self-dealing as that term is described in sec_4941 of the code sec_501 of the code provides in part for exemption from federal_income_tax for a corporation organized and operated exclusively for charitable purposes sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4941 imposes a tax on each act of self-dealing between a private_foundation and a disqualified_person as defined in sec_4946 sec_4941 of the code provides that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation re sec_4941 d e of the code provides that the payment of compensation by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carry out the exempt_purpose of the foundation shall not be an act of self-dealing if the compensation is not excessive sec_53_4941_d_-1 of the foundation and similar excise_tax regulations provides that for purposes of sec_4941 the term self-dealing means any direct or indirect transaction described in sec_53_4941_d_-2 for purposes of this section it is immaterial whether the transaction results in a benefit or detriment to the private_foundation sec_53 d -2 d of the regulations provides that the furnishing of goods services or facilities by a disqualified_person to a private_foundation shall not be an act of self- dealing if they are furnished without charge sec_53 d -2 f of the regulations provides in part that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_53_4941_d_-3 of the regulations provides that the payment of compensation and the payment or reimbursement of expenses including reasonable advances for expenses anticipated in the immediate future by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt purposes of the private_foundation shall not be an act of self-dealing if such compensation or payment or reimbursement is not excessive for purposes of this subparagraph the term personal services includes the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys from the private_foundation as principal and resells to for the determination whether compensation is excessive see section of third parties the regulations this paragraph applies without regard to whether the person who receives the compensation or payment or reimbursement is an individual sec_4946 defines the term disqualified persons with respect to a private_foundation as including a substantial_contributor to the foundation a foundation_manager and an owner of more than percent of the total combined voting power of a corporation which is a substantial_contributor to the foundation it also includes a member_of_the_family of any individual described above sec_4946 provides that the term a member_of_the_family of a disqualified_person include the spouse children of and grandchildren of a disqualified_person sec_4947 of the code provides that certain trusts which are not exempt under sec_501 of the code are treated as private_foundations and with certain exceptions are subject_to the excise_taxes imposed by chapter such trusts include split interest trusts which are described in sec_4947 as a_trust not all of the unexpired interests in which are devoted to one or more purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 a or re sec_7701 of the code defines the term person as including an individual a_trust estate partnership_association company or corporation revrul_74_287 1974_1_cb_327 provides that the employees of a bank designated as the trustee of a private_foundation who have been delegated the responsibility for the day-to- day administration and distribution of the trust funds are foundation managers within the meaning of sec_4946 of the code and are disqualified persons as defined in sec_4946 even though they are ultimately responsible to the bank directors and officers for their actions with respect to the trust you are a charitable_lead_trust and are subject_to the sec_4941 excise_tax imposed on acts of self-dealing r is a disqualified_person within the meaning of sec_4946 with respect to both you and n by reason of its relationship to p and p's relationship to you and n r is to provide various services to you and manage your real_estate interest in u pursuant to the terms of a proposed management agreement you have submitted as a general_rule it will not contract for any services from a related_person or contract for any services pursuant to an arrangement under which such services are also provided for the operation of other real_property owned by related_persons however insurance policies are to be obtained covering both u's properties and properties of related_persons under the terms of these agreements all parties will pay their allocable share of the premiums r will also prepare rent registration forms for u but there will be no charges for this service generally an act of self dealing may be present where the assets of a private_foundation are transferred to or used by or for a disqualified_person it is not pertinent whether the transaction is beneficial or detrimental to the private_foundation however the provision of personal services by a disqualified_person which are reasonable and necessary to carrying out the exempt purposes of a private_foundation shall not be an act of self-dealing if such compensation or payment or reimbursement is not excessive see sec_53 d -3 c of the regulations in addition a transaction does not result in an act of self-dealing where any benefit to a disqualified_person is incidental or tenuous see sec_53 d -2 f of the regulations the information you have submitted establishes that the services you are to receive from r through this management_contract are excepted from the definition of self-dealing because they are reasonable and necessary to the carrying out of your exempt purposes therefore as long as the payment for these services is reasonable as you have represented an act of self- dealing is not present further any benefit received by disqualified persons through the inclusion of u's properties in an insurance_policy with the other related property interests is merely for convenience and is incidental and tenuous and hence not considered an act of self- dealing this is based on your representation that the combining of properties in the policy would not result in a lower insurance cost compared to having such properties insured through individual policies sunt marsunpramfveutemeurtbtneteraruenstsanieasytigpieatsetessssbaretertyinastssn eee on re finally as represented in your letter of date no charges will be allocated to u for the preparation of certain rental forms accordingly an act of self-dealing will not be present because the provision of services by a disqualified_person to a private_foundation at no cost is not an act of self-dealing accordingly based on the information submitted and the representations you have made we conclude that your payments to r for personal services to be rendered by its employees on your behalf will not be considered an act of self-dealing as that term is described in sec_4941 of the code furthermore the payment of u's allocable portion of an insurance_policy which is also insuring properties held by disqualified persons will not constitute an act of self-dealing this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any such change should be reported to the service office because this letter could help resolve any questions concerning your federal_income_tax status it should be kept in your permanent records te_ge customer except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code n addition we express no opinion concerning whether the payments to r are reasonable in amount this ruling is directed only to the organization that requested it the code provides that it may not be used or cited as precedent sec_6110 of if you have any questions about this ruling please contact the person whose name and for other matters including questions telephone number are shown in the heading of this letter concerning reporting requirements please contact the te_ge customer service office at a sincerely yours j2 joseph chasin acting manager exempt_organizations technical group
